NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0638n.06
                             Filed: July 29, 2005

                                            No. 04-3859

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

FRANK J. SIEDLECKI, JR.,                                )
                                                        )
       Plaintiff-Appellant,                             )
                                                        )   ON APPEAL FROM THE
v.                                                      )   UNITED STATES DISTRICT
                                                        )   COURT FOR THE NORTHERN
COMMISSIONER OF SOCIAL SECURITY.                        )   DISTRICT OF OHIO.
                                                        )
       Defendant-Appellee.                              )
                                                        )


BEFORE: KEITH, BATCHELDER, and COLE, Circuit Judges

       PER CURIAM. On May 17, 1993, Plaintiff Frank Siedlecki applied for disability insurance

benefits. The Commissioner of Social Security ultimately upheld the decision by an Administrative

Law Judge (“ALJ) to deny Siedlecki’s insurance application. Subsequently, on February 19, 1997,

Siedlecki filed a civil appeal in the United States District Court for the Northern District of Ohio.

       On April 14, 1999, District Court Judge Donald Nugent issued an Opinion in which he

reversed the Commissioner’s decision and remanded the matter back to the Commissioner of Social

Security for consideration of testimony from a vocational expert. Pursuant to the district court’s

Order, ALJ Allan Ramsay, Jr. held a hearing at which Siedlecki testified along with a medical expert

and a vocational expert. Judge Ramsay concluded that Siedlecki was not entitled to disability

benefits, explicitly because the vocational expert testified that Siedlecki could perform a significant

number of sedentary jobs.
No. 04-3859
Siedlecki v. Comm. of Social Security
Page 2

       Siedlecki again sought judicial review of this decision. On March 4, 2004, Magistrate Judge

James Gallas recommended that the district court affirm the Commissioner’s final decision. The

Magistrate Judge found that, “while the ALJ may not have fulfilled the spirit of Judge Nugent’s

decision, the ALJ did fulfill it to the letter.” On April 26, 2004, Judge Nugent adopted Magistrate

Judge Gallas’s recommendation that the Commissioner’s decision be affirmed.

       We conclude that the court did not abuse its discretion in affirming the decision of the

Commissioner of Social Security. Upon reviewing the opinion and order issued by District Court

Judge Donald Nugent in this case, we feel that the issuance of a detailed opinion by the court would

be would be duplicative and would serve no useful purpose. Accordingly, we adopt the reasoning

and holding of the district court in its opinion dated April 26, 2004, and AFFIRM its decision.